     Case 2:20-cv-01174-MWF-RAO Document 21 Filed 08/24/20 Page 1 of 4 Page ID #:115




1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                        WESTERN DIVISION
11
      JONATHAN MORRIS,                                 No. CV 20-01174-MWF-RAO
12
                   Plaintiff,
13                                                     PROTECTIVE ORDER PERTAINING TO
                          v.                           SENSITIVE SECURITY INFORMATION
14                                                     (SSI)
   CHAD WOLF, ACTING
15 SECRETARY, UNITED STATES
   DEPARTMENT OF HOMELAND
16 SECURITY,                                           Honorable Rozella A. Oliver
17                 Defendant.                          United States Magistrate Judge
18
19
20
             It is hereby ordered that the following Protective Order be entered in accordance
21
       with Rule 26(c) of the Federal Rules of Civil Procedure and shall hereafter govern the
22
       use, handling, and disposition of information, testimony or documents obtained during
23
       discovery in the above captioned matter (“the Litigation”), which constitutes Sensitive
24
       Security Information (“SSI”) as defined by 49 C.F.R. Part 1520.
25
             1.    SSI is a specific category of information that requires protection against
26
       unauthorized disclosure pursuant to 49 U.S.C. § 114(r) and 49 C.F.R. Part 1520.
27
       Unauthorized disclosure of SSI may be detrimental to the security of transportation, may
28
                                                   1
     Case 2:20-cv-01174-MWF-RAO Document 21 Filed 08/24/20 Page 2 of 4 Page ID #:116




1      constitute an unwarranted invasion of personal privacy, or may reveal a trade secret or
2      privileged or confidential commercial or financial information. Unauthorized disclosure
3      may also result in a civil enforcement penalty or other enforcement action by the
4      Transportation Security Administration (“TSA”) against the party making the
5      unauthorized disclosure. 49 C.F.R. § 1520.17.
6            2.     Access to SSI is limited to “covered persons” with a “need to know” as set
7      forth in 49 C.F.R. § 1520.7 and § 1520.11. Because the parties, their attorneys, the Court
8      and its employees may be “covered persons” with a “need to know” some or all of the
9      SSI relevant to this case, this order permits the sharing through discovery in this civil
10     action of relevant information and materials that are marked as SSI or may contain SSI,
11     provided that Plaintiff has access to such information during his employment with TSA.
12     The right of access to discovery materials marked as SSI or containing SSI shall be
13     limited to the Court and its employees, Plaintiff, and counsel for the parties, paralegal,
14     secretarial and clerical personnel in their employ. Court reporters retained by the parties
15     for purposes of recording depositions and those who have signed a TSA-approved Non-
16     Disclosure Agreement may also have access to SSI.
17           3.     Discovery Material encompassed in this Protective Order includes, without
18     limitation, deposition testimony, deposition exhibits, interrogatory responses,
19     admissions, affidavits, declarations, documents produced pursuant to compulsory
20     process or voluntarily in lieu of process, and any other documents or information
21     produced or given to one party by another party or by a third party in connection with
22     discovery in this matter. Information taken from Discovery Material that reveals its
23     substance shall also be considered Discovery Material.
24           4.     “Covered persons” have an express duty to protect against the unauthorized
25     disclosure of SSI. 49 C.F.R. § 1520.9. SSI must be safeguarded in such a way that it is
26     not physically or visually accessible to persons who do not have a “need to know,” as
27     defined in 49 C.F.R. § 1520.11. When unattended, SSI must be secured in a locked
28     container or office, or other restricted access area.
                                                      2
     Case 2:20-cv-01174-MWF-RAO Document 21 Filed 08/24/20 Page 3 of 4 Page ID #:117




1            5.       Documents that contain SSI may not be further disseminated to persons
2      without a “need to know” except with written permission from TSA. SSI must not be
3      disclosed by either party to any person or entity other than those enumerated in
4      paragraph 2.
5            6.       All documents subject to this Protective Order shall be marked as follows:
6      “Confidential: Subject to SSI Protective Order in Jonathan Morris v. Chad Wolf, CV 20-
7      01174-MWF-RAO.” Documents containing SSI that inadvertently have not been
8      marked as SSI still must be safeguarded against unauthorized disclosure.
9            7.       Documents that are marked SSI or, though not marked, contain SSI, shall be
10     treated as confidential and shall not be published or made available to the general public
11     in any form (whether in paper or electronic form), but instead shall be filed under seal.
12     Material filed under seal will be available only to the persons enumerated in paragraph 2.
13           8.       Deposition testimony that may contain SSI should be so designated by
14     verbal notice or written notice within 10 days of receipt of the transcript. However,
15     testimony containing SSI that is not designated, through mistake, nonetheless must be
16     safeguarded against unauthorized disclosure.
17           9.       All hearings, or portions thereof, in which SSI may be disclosed, always
18     shall be closed to the public. If there is a possibility that SSI may be disclosed at trial, the
19     courtroom shall be closed to the public.
20           10.      Plaintiff and Plaintiff’s counsel may use SSI disclosed to them in this
21     Litigation only for the purposes of the Litigation. SSI may not be further disseminated,
22     including to a jury, except with written permission from TSA.
23           12.      All documents subject to this Protective Order in the possession of Plaintiff
24     or Plaintiff’s counsel shall be returned to TSA within 60 days of termination of this
25     litigation, including any appellate proceedings, or shall be certified in writing to TSA to
26     have been destroyed by Plaintiff or Plaintiff’s counsel in accordance with TSA’s
27     requirements for the destruction of documents containing SSI.
28           13.      Nothing in this Protective Order shall preclude any disclosure of documents
                                                     3
     Case 2:20-cv-01174-MWF-RAO Document 21 Filed 08/24/20 Page 4 of 4 Page ID #:118




1      subject to this Order to any Judge, Magistrate, or employee of the Court for purposes of
2      this action.
3             14.     This Protective Order is without prejudice to the rights of any party to make
4      any objection to discovery or use of SSI, or documents that may contain SSI, permitted
5      by the Federal Rules of Civil Procedure, or any statute, regulation, or other authority.
6
7                                     GOOD CAUSE STATEMENT
8             Good cause exists for the entry of this protective order, see Rivera v. NIBCO, Inc.,
9      364 F.3d 1057, 1063 (9th Cir. 2004), because the disclosure of the SSI in question by
10     definition would be “detrimental to the security of transportation,” 49 C.F.R.
11     § 1520.5(a)(3), and therefore cause substantial harm to public safety. If unauthorized
12     individuals were able to discover information about how TSA conducts its screening
13     operations, they might be able to evade TSA’s security operations and engage in acts of
14     terrorism. Therefore, this protective order is necessary to allow the parties to exchange
15     relevant documents and information in accordance with federal law and national security
16     without the undue burden and expense of additional protective measures.
17
18
19            Dated this 24th day of August, 2020.
20
21
22
                                                Honorable Rozella A. Oliver
23                                              UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                     4
